DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta et al. US 2009/0237803.
Regarding claim 55, Hotta discloses (see at least Fig 1, [0013]-[0081]) a method for projecting information (112) onto a projection surface (Fig 1, [0030], 167), the method comprising: generating a modulated light beam by modulating a light beam according to the information to be superimposed (Fig 1, [0053], shows info sent to 167) on the projection surface (167); directing the modulated light beam into a waveguide ([0088], sheet 172, within 120,  has an arrangement that contains a plurality of waveguides) that outputs an expanded light beam towards the projection surface (Fig 1 shows 120 expands towards 310 by 110), based on redirecting and expanding the modulated light beam (Fig 1 shows 120 expands towards 310 by 110); and focusing the expanded light beam onto the projection surface (Fig 1) via a variable optical unit ([0046], variable aperture 373, Fig 2) that is disposed in the path of the expanded light beam and provides a variable focal length (Fig 2), thereby projecting the information onto the projection surface ([0046], Fig 1 shows light reaching 167 and projecting as 112).
Regarding claim 56, Hotta discloses wherein the projection surface (167) comprises a windshield ([0036], windshield) or a helmet visor, such that the information is superimposed onto a view provided through the windshield (Fig 1, light is shown to leave lens 402 and reach surface 167) or the helmet visor.
([0030], light flux 112 is assumed to be natural light which contains as least two wavelengths of 400nm to 700nm) and wherein the waveguide is frequency-selective and outputs light in the two or more groups of wavelengths at different output angles ([0088], arrangement of a plurality of waveguides shaped like a top truncated triangular pyramid or the like can be used for the angle of diffusion control section 370), as said expanded light beam.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 34, 39, 41-44, 46, and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Amitai et al. US 6,580,529 in view of Hotta et al. US 2009/0237803.
Regarding claim 34, Amitai discloses an apparatus for data superimposition (see at least Fig 1, Fig 4, Fig 5, Col 2, line 28, holographic optical device), comprising: an imaging device for generating a light beam modulated according to data to be presented; a waveguide (Fig 1, H1, H2, H3) comprising: a first diffractive structure (see at least Fig 1, H1) for receiving the light beam and for diffracting the light beam into the waveguide at an angle greater than the angle of total internal reflection of the waveguide (see at least Fig 1, Fig 5, Col 3, line 15-37), and a second diffractive structure (see at least Fig 1, Fig 3, Fig 5, H3, Col 4, lines 17-52) for expanding the light in the waveguide and for diffracting the light in the waveguide (see at least Col 4, lines 17-52), for coupling the light out of the waveguide (Fig 4) but does not teach an adaptation optical unit which is provided in a light path of the light that is coupled out of the waveguide, the adaptation optical unit having an adjustable focal length and outputting at least a portion of the light received from the waveguide and a combiner which is arranged to receive the light output from the adaptation optical unit. However, in a similar field, Hotta teaches an adaptation optical unit (image projection section 115) which is provided in a light path of the light that is coupled out of the waveguide, (Fig 2, [0046], variable aperture 373 is placed at a distance of f1 from the first lens and f2 from the second lens 372) and outputting at least a portion of the light received from the waveguide ([0088], plurality of waveguide within lens sheet 172) and a combiner (Fig 1, windshield, transparent plate 310) which is arranged to receive the light output from the adaptation optical unit (Fig 1, [0030], viewer 100 detects light flux 112). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Amitai with the mirror arrangement of Hotta to achieve image display without distortion and reduced displacement within a display device (Hotta, [0054]).
	Regarding claim 39, Amitai in view of Hotta discloses the claimed invention as described in claim 34 and Hotta further describes wherein the adaptation optical unit (image projection section 115) comprises a variable optic ([0046], 373) providing the adjustable focal length (Fig 3A-3B, area 113). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Amitai with the mirror arrangement of Hotta to achieve image display without distortion and reduced displacement within a display device (Hotta, [0054]).
Regarding claim 40, Amitai in view of Hotta discloses the claimed invention as described in claim 34 and Amitai further describes wherein the first diffractive structure comprises a first volume holographic grating (Fig 3, see at least Col 3, line 35-37) and the second diffractive structure comprises a second volume holographic grating (Fig 3, see at least Col 4, line 22-26). 
(see at least Fig 1, H2), wherein the first diffractive structure is configured to diffract the light in the direction of the third diffractive structure into the waveguide (see at least Col 5, lines 26-36), wherein the third diffractive structure is arranged to expand the light in the waveguide in a first direction and to diffract the light in the direction of the second diffractive structure (see at least Fig 1), and wherein the second diffractive structure is configured to expand the light in a second direction (see at least Fig 1), which is substantially perpendicular to the first direction (see at least Fig 1).
	Regarding claim 42, Amitai in view of Hotta discloses the claimed invention as described in claim 34 and Amitai further describes wherein the third diffractive structure comprises a volume holographic grating (see at least Fig 5, Col 5, line 33-35).
Regarding claim 43, Amitai in view of Hotta discloses the claimed invention as described in claim 34 and Amitai further describes wherein the third diffractive structure has an efficiency that varies in the first direction (see at least Col 3, line 45-48), and wherein the second diffractive structure has an efficiency that varies in the second direction (see at least Col 4, line 22-25).
Regarding claim 44, Amitai in view of Hotta discloses the claimed invention as described in claim 34 and Amitai further describes wherein the first diffractive structure (see at least Col 3, line 20-23), the second diffractive structure and/or the third diffractive structure are formed as reflection gratings (see at least Col 8, claim 8, total internal inflection, Fig 1, Fig 5).
(see at least Fig 1, H1), the second diffractive structure (see at least Fig 1, H3) and/or the third diffractive structure (see at least Fig 1, H2) are wavelength-selective (see at least Col 8, claims 8 and 9 describes that the diffractive elements are wavelength dependent diffraction efficiency with predefined intensities and has been interpreted to be mean wavelength selective). 
Regarding claim 51, Amitai in view of Hotta discloses the claimed invention as described in claim 34 and Amitai further describes wherein the second diffractive structure has imaging properties (see at least Col 5, line 15-18).
Regarding claim 52, Amitai in view of Hotta discloses the claimed invention as described in claim 34 and Hotta further describes wherein the combiner (310) is a projection surface (Fig 1 shows light flux 112 leaving 167), and wherein the light output from the optical adaptation unit (Fig 1, light leaving 163 projected from 115) provides for the data superimposition on the projection surface (Fig 1 shows light combined from 120, 110, 163, 402, and 167 all combined into flux 112). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Amitai with the mirror arrangement of Hotta to achieve image display without distortion and reduced displacement within a display device (Hotta, [0054]).
Regarding claim 53, Amitai in view of Hotta discloses the claimed invention as described in claim 52 and Hotta further describes wherein the projection surface (310) is one of a windshield (Fig 1) or a helmet visor. It would have been obvious to one of (Hotta, [0054]).
Regarding claim 54, Amitai in view of Hotta discloses the claimed invention as described in claim 34, and Amitai further describes wherein the light beam has two or more groups of wavelengths and wherein the waveguide is frequency-selective and outputs the two or more groups of wavelengths at different output angles (see at least Col 8, claims 8 and 9 describes that the diffractive elements are wavelength dependent diffraction efficiency with predefined intensities and has been interpreted to be mean wavelength selective). 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Amitai et al. US 6,580,529 in view of Hotta et al. US 2009/0237803 and in further view of Waldern et al. US 2016/0238772.
Regarding claim 45, Amitai in view of Hotta discloses the invention as described in claim 34 but Amitai does not teach wherein the second diffractive structure has a spatially varying efficiency. However, in a similar field, Waldern teaches wherein the second diffractive structure has a spatially varying efficiency ([0045], Each grating has spatially varying diffraction efficiency within its optical waveguide). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the combined device of Amitai of Hotta with the waveguide of Waldern for the purpose of increasing the uniformity of diffracted light (Waldern, [0045]).
s 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Amitai et al. US 6,580,529 in view of Hotta et al. US 2009/0237803 and in further view of Brown et al. US 2014/0140654.
Regarding claim 47, Amitai in view of Hotta discloses the claimed invention as described in claim 46. Amitai teaches the first diffractive structure (Amitai, see at least Fig 1, H1), the second diffractive structure (Amitai, see at least Fig 1, H3) and/or the third diffractive structure (Amitai see at least Fig 1, H2), but does not teach that each comprise a first partial structure, which is selective for a first group of wavelengths, and a second partial structure, which is selective for a second group of wavelengths, with the first group of wavelengths differing from the second group of wavelengths. However, in a similar field Brown teaches that each comprise a first partial structure (see at least Fig 32a, Par 175, each SBG layer is a partial structure), which is selective for a first group of wavelengths (see at least Fig 32a, red, green, blue light diffracted out), and a second partial structure (see at least Fig 32a), which is selective for a second group of wavelengths (see at least Fig 32a, Par 175), with the first group of wavelengths differing from the second group of wavelengths (see at least Fig 32a, red, green, blue light diffracted out). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the combined device of Amitai and Hotta with the diffractive structures of Brown to improve homogeneity in a waveguide (Brown, [0172]).
Regarding claim 48, Amitai in view of Hotta and in further view of Brown discloses the claimed invention as described in claim 47. The combined device of Amitai in view of Hotta does not teach wherein the first group of wavelengths and the (see at least Fig 32a, red, green, blue light). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the combined device of Amitai and Hotta with the diffractive structures of Brown to improve homogeneity in a waveguide (Brown, [0172]). 
Regarding claim 49, Amitai in view of Hotta and in further view of Brown discloses the claimed invention as described in claim 47. The combined device of Amitai in view of Hotta does not teach wherein the first partial structure is arranged in each case above the second partial structure. However, Brown teaches wherein the first partial structure is arranged in each case above the second partial structure (Brown, see at least Fig 32a, each SBG is positioned above one another). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the combined device of Amitai and Hotta with the diffractive structures of Brown to improve homogeneity in a waveguide (Brown, [0172]). 
Regarding claim 50, Amitai in view of Hotta and in further view of Brown discloses the claimed invention as described in claim 47. The combined device of Amitai in view of Hotta does not teach wherein the second diffractive structure is configured to couple out the first group of wavelengths in a different direction than the second group of wavelengths. However, Brown teaches wherein the second diffractive structure is configured to couple out the first group of wavelengths in a different direction than the second group of wavelengths (Brown, Par 12, a second optical substrate comprising at least one waveguide layer configured to propagate the light in a second direction). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the combined device of Amitai and Hotta with the diffractive structures of Brown to improve homogeneity in a waveguide (Brown, [0172]). 


Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 34, 39 and newly filed claims 40-57 have been considered but are moot because the new ground of rejection relies on newly amended claim language that has been addressed in the above office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARRIEF I BROOME/Examiner, Art Unit 2872